After Remand from Supreme Court

WRIGHT, Retired Appellate Judge.
Whereas, on May 25, 1999, the Supreme Court of Alabama issued its judgment on its writ of certiorari, reversing the judgment of the Court of Civil Appeals heretofore rendered in this case, it is, therefore, now the judgment of this court that the judgment of the Circuit Court of Baldwin County, from which this appeal arose, is affirmed and reinstated according to the order and direction of the supreme court.
The foregoing opinion was prepared by Retired Appellate Judge L. Charles Wright while serving on active duty status *41as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
AFFIRMED.
All the judges concur.